Proskauer, J.
Plaintiffs contracted to buy and the defendants to sell forty bales of straw braid by two contracts, one for twenty-five bales and one for fifteen bales. Defendants made delivery purporting to complete the twenty-five-bale order and also a partial delivery on the fifteen-bale order. Plaintiffs wrote rejecting a portion of the delivery for defective quality and asking that it be replaced with proper merchandise. After some negotiation and correspondence the plaintiffs wrote that they were holding the twenty-five bales subject to the defendants’ order. Plaintiffs also demanded the reinvoicing with a corrected description of the partial delivery under the fifteen-bale order. They did not claim the right to reject this partial delivery. In reply to this the defendants wrote taking issue as to the degree of the inferiority of the delivered merchandise, but conceding that it was not as good quality as the plaintiffs had a right to expect. They continued: “ We, therefore, believe that it will be best for you to return to us the entire shipment and we will credit you for the full amount of our invoices plus such reasonable charges for cartage, or storage which you may have incurred. More than this, of course, we cannot be expected to do.” To this the plaintiffs replied: “ We will please ask you to have your truckman call for all the patent milan as per the suggestion contained therein. About the other matters therein referred to we will advise you within the next few days.” The defendants then sent credit notes for the entire forty bales, with a notification that they would be glad to send a check for the cartage and storage expenses upon learning from the plaintiffs the amount thereof, The plaintiffs thereupon *667sued for damages occasioned by defendants’ failure to deliver the merchandise described in the contracts. Defendants appeal from a judgment in plaintiffs’ favor.
The letters and conduct of the parties effected a complete rescission of this agreement. The plaintiffs had not rejected the merchandise under the fifteen-bale order, but had demanded only a reinvoicing. The defendants thus made an offer of an entirely new arrangement. Instead of complying with the plaintiffs’ demand for an acceptance of the return of the twenty-five bales and a correction of the invoice description of the remaining bales, they made an offer that all the goods be returned, that plaintiffs receive credit notes for the whole purchase price and in addition receive their cartage and storage expenses. The plaintiffs’ request that the defendants’ truckman call for all the merchandise “ as per the suggestion contained ” in defendants’ offer, would reasonably be interpreted by a merchant as an acceptance of that offer. It effected, therefore, a rescission of the contract.
For these reasons the judgment appealed from should be reversed, with costs, and judgment ordered for the defendants dismissing the complaint, with costs.
Dowling, P. J., Merrell, Finch and McAvoy, JJ., concur.
Judgment reversed, with costs, and the complaint dismissed, with costs.